EXHIBIT 10.6

 

Execution Copy

 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated as of July 18, 2005,
by and among AAI CORPORATION, a Maryland corporation (the “Borrower”), each of
the subsidiaries of the Borrower listed on Schedule I hereto (each such
subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) and
SUNTRUST BANK, a Georgia banking corporation, as administrative agent (the
“Administrative Agent”) for the benefit of itself and the several banks and
other financial institutions (the “Lenders”) from time to time party to the
Revolving Credit Agreement, dated as of the date hereof, by and among the
Borrower, United Industrial Corporation, the several banks and other financial
institutions from time to time party thereto(the “Lenders”), the Administrative
Agent, and SunTrust Bank, as Issuing Bank and as Swingline Lender (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
the meanings assigned to such terms in the Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility in favor of the Borrower;

 

WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and

 

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to the Administrative Agent a
Subsidiary Guaranty Agreement in the form hereof, and each Guarantor wishes to
fulfill said condition precedent;

 

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


SECTION 1.  GUARANTEE.  EACH GUARANTOR UNCONDITIONALLY GUARANTEES, JOINTLY WITH
THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT MERELY AS A
SURETY, (I) THE DUE AND PUNCTUAL PAYMENT OF ALL OBLIGATIONS INCLUDING, WITHOUT
LIMITATION, (A) THE PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST (INCLUDING
INTEREST ACCRUING DURING THE PENDENCY OF ANY BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF WHETHER ALLOWED OR
ALLOWABLE IN SUCH PROCEEDING) ON THE LOANS, WHEN AND AS DUE, WHETHER AT
MATURITY, BY ACCELERATION, UPON ONE OR MORE DATES SET FOR PREPAYMENT OR
OTHERWISE, (B) EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER UNDER THE CREDIT
AGREEMENT IN RESPECT OF ANY LETTER OF CREDIT, WHEN AND AS DUE, INCLUDING
PAYMENTS IN RESPECT OF REIMBURSEMENT OR DISBURSEMENTS, INTEREST THEREON AND
OBLIGATIONS TO PROVIDE CASH COLLATERAL, AND (C) ALL OTHER MONETARY OBLIGATIONS,
INCLUDING FEES,

 

--------------------------------------------------------------------------------


 


COSTS, EXPENSES AND INDEMNITIES, WHETHER PRIMARY, SECONDARY, DIRECT, CONTINGENT,
FIXED OR OTHERWISE (INCLUDING MONETARY OBLIGATIONS INCURRED DURING THE PENDENCY
OF ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR PROCEEDING,
REGARDLESS OF WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING), OF THE LOAN
PARTIES TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS, (II) THE DUE AND PUNCTUAL PERFORMANCE OF ALL
COVENANTS, AGREEMENTS, OBLIGATIONS AND LIABILITIES OF THE LOAN PARTIES UNDER OR
PURSUANT TO THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND (III) THE DUE
AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS OF THE BORROWER,
MONETARY OR OTHERWISE, ARISING UNDER ANY HEDGING TRANSACTION INCURRED TO LIMIT
INTEREST RATE OR FEE FLUCTUATION WITH RESPECT TO THE LOANS AND LETTERS OF CREDIT
ENTERED INTO WITH A COUNTERPARTY THAT WAS A LENDER OR AN AFFILIATE OF A LENDER
AT THE TIME SUCH HEDGING TRANSACTION WAS ENTERED INTO (EACH SUCH PERSON A
“SPECIFIED HEDGE PROVIDER”; THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
SPECIFIED HEDGE PROVIDERS, COLLECTIVELY, THE “SECURED PARTIES” AND EACH
INDIVIDUALLY A “SECURED PARTY”) (ALL THE MONETARY AND OTHER OBLIGATIONS REFERRED
TO IN THE PRECEDING CLAUSES (I) THROUGH (III) BEING COLLECTIVELY CALLED THE
“GUARANTEED OBLIGATIONS”).  EACH GUARANTOR FURTHER AGREES THAT THE GUARANTEED
OBLIGATIONS MAY BE EXTENDED OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO
OR FURTHER ASSENT FROM SUCH GUARANTOR, AND THAT SUCH GUARANTOR WILL REMAIN BOUND
UPON ITS GUARANTEE NOTWITHSTANDING ANY EXTENSION OR RENEWAL OF ANY GUARANTEED
OBLIGATIONS.


 


SECTION 2.  OBLIGATIONS NOT WAIVED.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR WAIVES PRESENTMENT OR PROTEST TO, DEMAND OF OR
PAYMENT FROM THE OTHER LOAN PARTIES OF ANY OF THE GUARANTEED OBLIGATIONS, AND
ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR
NONPAYMENT.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS
OF EACH GUARANTOR HEREUNDER SHALL NOT BE AFFECTED BY (I) THE FAILURE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE
OR EXERCISE ANY RIGHT OR REMEDY AGAINST THE BORROWER OR ANY OTHER GUARANTOR
UNDER THE PROVISIONS OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR
OTHERWISE, (II) THE FAILURE OF ANY SECURED PARTY TO ASSERT ANY CLAIM OR DEMAND
OR TO ENFORCE OR EXERCISE ANY RIGHT OR REMEDY AGAINST THE BORROWER OR ANY OTHER
GUARANTOR UNDER THE PROVISIONS OF ANY INSTRUMENTS, AGREEMENTS OR DOCUMENTS
EXECUTED IN CONNECTION WITH ANY HEDGING TRANSACTION INCURRED TO LIMIT INTEREST
RATE OR FEE FLUCTUATION WITH RESPECT TO THE LOANS AND LETTERS OF CREDIT ENTERED
INTO WITH A SPECIFIED HEDGE PROVIDER (EACH SUCH DOCUMENT, A “HEDGING DOCUMENT”)
(III) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM
ANY OF THE TERMS OR PROVISIONS OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY
HEDGING DOCUMENT, ANY GUARANTEE OR ANY OTHER AGREEMENT, INCLUDING WITH RESPECT
TO ANY OTHER GUARANTOR UNDER THIS AGREEMENT, OR (IV) THE FAILURE TO PERFECT ANY
SECURITY INTEREST IN, OR THE RELEASE OF, ANY OF THE SECURITY HELD BY OR ON
BEHALF OF THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY.


 


SECTION 3.  GUARANTEE OF PAYMENT.  EACH GUARANTOR FURTHER AGREES THAT ITS
GUARANTEE CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF COLLECTION, AND
WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE ADMINISTRATIVE AGENT
OR ANY SECURED PARTY TO ANY OF THE SECURITY HELD FOR PAYMENT OF THE GUARANTEED
OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF
THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY IN FAVOR OF THE BORROWER OR ANY
OTHER PERSON.


 


SECTION 4.  NO DISCHARGE OR DIMINISHMENT OF GUARANTEE.  THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION

 

2

--------------------------------------------------------------------------------


 


FOR ANY REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS), INCLUDING ANY CLAIM OF WAIVER, RELEASE, SURRENDER,
ALTERATION OR COMPROMISE OF ANY OF THE GUARANTEED OBLIGATIONS, AND SHALL NOT BE
SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION
WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF THE
GUARANTEED OBLIGATIONS OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL NOT BE DISCHARGED
OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF THE ADMINISTRATIVE AGENT OR
ANY SECURED PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER
THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY HEDGING DOCUMENT OR ANY OTHER
AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY PROVISION OF ANY THEREOF, BY ANY
DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF THE
GUARANTEED OBLIGATIONS, OR BY ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY
MANNER OR TO THE EXTENT VARY THE RISK OF ANY GUARANTOR OR THAT WOULD OTHERWISE
OPERATE AS A DISCHARGE OF EACH GUARANTOR AS A MATTER OF LAW OR EQUITY (OTHER
THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE OBLIGATIONS).


 


SECTION 5.  DEFENSES OF BORROWER WAIVED.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY
DEFENSE OF ANY LOAN PARTY OR THE UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS
OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE
LIABILITY OF ANY LOAN PARTY, OTHER THAN THE FINAL AND INDEFEASIBLE PAYMENT IN
FULL IN CASH OF THE GUARANTEED OBLIGATIONS.  THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR
MORE OF THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT
OF ANY SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF
THE GUARANTEED OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OTHER LOAN
PARTY OR ANY OTHER GUARANTOR, WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE
LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE EXTENT THE GUARANTEED
OBLIGATIONS HAVE BEEN FULLY, FINALLY AND INDEFEASIBLY PAID IN CASH.  PURSUANT TO
APPLICABLE LAW, EACH GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH
ELECTION EVEN THOUGH SUCH ELECTION OPERATES, PURSUANT TO APPLICABLE LAW, TO
IMPAIR OR TO EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT
OR REMEDY OF SUCH GUARANTOR AGAINST THE BORROWER OR ANY OTHER GUARANTOR OR
GUARANTOR, AS THE CASE MAY BE, OR ANY SECURITY.


 


SECTION 6.  AGREEMENT TO PAY; SUBORDINATION.  IN FURTHERANCE OF THE FOREGOING
AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE HEREOF,
UPON THE FAILURE OF THE BORROWER OR ANY OTHER LOAN PARTY TO PAY ANY OBLIGATION
WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY ACCELERATION,
AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR HEREBY PROMISES TO AND
WILL FORTHWITH PAY, OR CAUSE TO BE PAID, TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES IN CASH THE AMOUNT OF SUCH UNPAID OBLIGATION. 
UPON PAYMENT BY ANY GUARANTOR OF ANY SUMS TO THE ADMINISTRATIVE AGENT, ALL
RIGHTS OF SUCH GUARANTOR AGAINST ANY LOAN PARTY ARISING AS A RESULT THEREOF BY
WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE
SHALL IN ALL RESPECTS BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE GUARANTEED OBLIGATIONS.  IN
ADDITION, ANY INDEBTEDNESS OF ANY LOAN PARTY NOW OR HEREAFTER HELD BY ANY
GUARANTOR IS HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN
FULL IN CASH OF THE GUARANTEED OBLIGATIONS.  IF ANY AMOUNT SHALL ERRONEOUSLY BE
PAID TO ANY GUARANTOR ON ACCOUNT OF (I) SUCH SUBROGATION, CONTRIBUTION,
REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (II) ANY SUCH INDEBTEDNESS OF ANY
LOAN PARTY, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE

 

3

--------------------------------------------------------------------------------


 


SECURED PARTIES AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE AGENT TO BE
CREDITED AGAINST THE PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.


 


SECTION 7.  INFORMATION.  EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF OTHER LOAN PARTIES’ FINANCIAL CONDITION AND
ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF
THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS THAT
SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NONE OF THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES WILL HAVE ANY DUTY TO ADVISE ANY OF
THE GUARANTORS OF INFORMATION KNOWN TO IT OR ANY OF THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


 


SECTION 8.  INDEMNITY AND SUBROGATION.  IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT TO SECTION 6), THE BORROWER AGREES THAT (A) IN THE EVENT A PAYMENT SHALL
BE MADE BY ANY GUARANTOR UNDER THIS AGREEMENT, THE BORROWER SHALL INDEMNIFY SUCH
GUARANTOR FOR THE FULL AMOUNT OF SUCH PAYMENT AND SUCH GUARANTOR SHALL BE
SUBROGATED TO THE RIGHTS OF THE PERSON TO WHOM SUCH PAYMENT SHALL HAVE BEEN MADE
TO THE EXTENT OF SUCH PAYMENT AND (B) IN THE EVENT ANY ASSETS OF ANY GUARANTOR
SHALL BE SOLD TO SATISFY A CLAIM OF ANY SECURED PARTY UNDER THIS AGREEMENT, THE
BORROWER SHALL INDEMNIFY SUCH GUARANTOR IN AN AMOUNT EQUAL TO THE GREATER OF THE
BOOK VALUE OR THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.

 


SECTION 9.  CONTRIBUTION AND SUBROGATION.  EACH GUARANTOR (A “CONTRIBUTING
GUARANTOR”) AGREES (SUBJECT TO SECTION 6) THAT, IN THE EVENT A PAYMENT SHALL BE
MADE BY ANY OTHER GUARANTOR UNDER THIS AGREEMENT OR ASSETS OF ANY OTHER
GUARANTOR SHALL BE SOLD TO SATISFY A CLAIM OF ANY SECURED PARTY AND SUCH OTHER
GUARANTOR (THE “CLAIMING GUARANTOR”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED BY
THE BORROWER AS PROVIDED IN SECTION 8, THE CONTRIBUTING GUARANTOR SHALL
INDEMNIFY THE CLAIMING GUARANTOR IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PAYMENT OR THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF SUCH
ASSETS, AS THE CASE MAY BE, IN EACH CASE MULTIPLIED BY A FRACTION OF WHICH THE
NUMERATOR SHALL BE THE NET WORTH OF THE CONTRIBUTING GUARANTOR ON THE DATE
HEREOF AND THE DENOMINATOR SHALL BE THE AGGREGATE NET WORTH OF ALL THE
GUARANTORS ON THE DATE HEREOF (OR, IN THE CASE OF ANY GUARANTOR BECOMING A PARTY
HERETO PURSUANT TO SECTION 21, THE DATE OF THE SUPPLEMENT HERETO EXECUTED AND
DELIVERED BY SUCH GUARANTOR).  ANY CONTRIBUTING GUARANTOR MAKING ANY PAYMENT TO
A CLAIMING GUARANTOR PURSUANT TO THIS SECTION 9 SHALL BE SUBROGATED TO THE
RIGHTS OF SUCH CLAIMING GUARANTOR UNDER SECTION 8 TO THE EXTENT OF SUCH PAYMENT.


 


SECTION 10.  SUBORDINATION.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ALL RIGHTS OF THE GUARANTORS UNDER SECTION 8 AND SECTION 9 AND ALL
OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER APPLICABLE LAW OR
OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE GUARANTEED OBLIGATIONS.  NO FAILURE ON THE PART OF THE BORROWER OR
ANY GUARANTOR TO MAKE THE PAYMENTS REQUIRED UNDER APPLICABLE LAW OR OTHERWISE
SHALL IN ANY RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR WITH
RESPECT TO ITS OBLIGATIONS HEREUNDER, AND EACH GUARANTOR SHALL REMAIN LIABLE FOR
THE FULL AMOUNT OF THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.

 

4

--------------------------------------------------------------------------------


 


SECTION 11.  REPRESENTATIONS AND WARRANTIES.  EACH GUARANTOR REPRESENTS AND
WARRANTS AS TO ITSELF THAT ALL REPRESENTATIONS AND WARRANTIES RELATING TO IT (AS
A SUBSIDIARY OF THE BORROWER) CONTAINED IN THE CREDIT AGREEMENT ARE TRUE AND
CORRECT.


 


SECTION 12.  TERMINATION.  THE GUARANTEES MADE HEREUNDER (I) SHALL TERMINATE
WHEN ALL THE GUARANTEED OBLIGATIONS (OTHER THAN THOSE GUARANTEED OBLIGATIONS
RELATING TO THE HEDGING OBLIGATIONS) HAVE BEEN PAID IN FULL IN CASH AND THE
LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE LC
EXPOSURE HAS BEEN REDUCED TO ZERO AND THE ISSUING BANK HAS NO FURTHER OBLIGATION
TO ISSUE LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT AND (II) SHALL CONTINUE TO
BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR
ANY PART THEREOF, OF ANY OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RESTORED
BY ANY LENDER OR ANY GUARANTOR UPON THE BANKRUPTCY OR REORGANIZATION OF THE
BORROWER, ANY GUARANTOR OR OTHERWISE.  IN CONNECTION WITH THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO SUCH GUARANTOR OR GUARANTOR’S
DESIGNEE, AT SUCH GUARANTOR’S EXPENSE, ANY DOCUMENTS OR INSTRUMENTS, WITHOUT
REPRESENTATION OR RECOURSE, WHICH SUCH GUARANTOR SHALL REASONABLY REQUEST FROM
TIME TO TIME TO EVIDENCE SUCH TERMINATION AND RELEASE.


 


SECTION 13.  BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS.  WHENEVER IN THIS
AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS,
PROMISES AND AGREEMENTS BY OR ON BEHALF OF THE GUARANTORS THAT ARE CONTAINED IN
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF EACH PARTY HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BECOME EFFECTIVE
AS TO ANY GUARANTOR WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH
GUARANTOR SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT, AND A
COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF OF THE ADMINISTRATIVE
AGENT, AND THEREAFTER SHALL BE BINDING UPON SUCH GUARANTOR AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL
INURE TO THE BENEFIT OF SUCH GUARANTOR, THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO GUARANTOR
SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY
INTEREST HEREIN (AND ANY SUCH ATTEMPTED ASSIGNMENT SHALL BE VOID).  IF ALL OF
THE CAPITAL STOCK OF A GUARANTOR IS SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
PURSUANT TO A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT, SUCH GUARANTOR
SHALL BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT FURTHER
ACTION.  THIS AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT
TO EACH GUARANTOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED
WITH RESPECT TO ANY GUARANTOR WITHOUT THE APPROVAL OF ANY OTHER GUARANTOR AND
WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER GUARANTOR HEREUNDER.


 


SECTION 14.  WAIVERS; AMENDMENT. 

 


(A)                                  NO FAILURE OR DELAY OF THE ADMINISTRATIVE
AGENT OF ANY KIND IN EXERCISING ANY POWER, RIGHT OR REMEDY HEREUNDER AND NO
COURSE OF DEALING BETWEEN ANY GUARANTOR ON THE ONE HAND THE AND ADMINISTRATIVE
AGENT OR ANY HOLDER OF ANY NOTE ON THE OTHER HAND SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR
REMEDY HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT OR UNDER ANY HEDGING DOCUMENT,
OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A POWER, RIGHT OR
REMEDY, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER POWER, RIGHT OR REMEDY.  THE RIGHTS OF THE ADMINISTRATIVE AGENT HEREUNDER
AND OF THE SECURED PARTIES UNDER THE OTHER LOAN DOCUMENTS AND THE HEDGING
DOCUMENTS, AS APPLICABLE, ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF

 

5

--------------------------------------------------------------------------------


 


ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY GUARANTOR
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
SUBSECTION (B) BELOW, AND THEN SUCH WAIVER AND CONSENT SHALL BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO NOTICE OR
DEMAND ON ANY GUARANTOR IN ANY CASE SHALL ENTITLE SUCH GUARANTOR TO ANY OTHER OR
FURTHER NOTICE IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT
ENTERED INTO BETWEEN THE GUARANTORS WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT
OR MODIFICATION RELATES AND THE ADMINISTRATIVE AGENT, WITH THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS (EXCEPT AS OTHERWISE PROVIDED IN THE CREDIT
AGREEMENT).


 


SECTION 15.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN
WRITING AND GIVEN AS PROVIDED IN SECTION 10.1 OF THE CREDIT AGREEMENT.  ALL
COMMUNICATIONS AND NOTICES HEREUNDER TO EACH GUARANTOR SHALL BE GIVEN TO IT AT
ITS ADDRESS SET FORTH ON SCHEDULE I ATTACHED HERETO.


 


SECTION 16.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF OR THEREOF; AND THE ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 17.  COUNTERPARTS; INTEGRATION.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT (SUBJECT TO SECTION 13), AND
SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 13.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING
THE SUBJECT MATTERS HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTER.


 


SECTION 18.  RULES OF INTERPRETATION.  THE RULES OF INTERPRETATION SPECIFIED IN
SECTION 1.4 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS AGREEMENT.


 


SECTION 19.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 


(A)                                  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. 


 


(B)                                 EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES COURTS LOCATED WITHIN THE
SOUTHERN DISTRICT IN THE STATE OF NEW YORK, AND OF ANY STATE COURT OF THE STATE
OF NEW YORK LOCATED IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR FOR RECOGNITION OR

 

6

--------------------------------------------------------------------------------


 


ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING DESCRIBED IN
PARAGRAPH (B) OF THIS SECTION AND BROUGHT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.1 OF THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


 


SECTION 20.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE HEDGING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 


SECTION 21.  ADDITIONAL GUARANTORS.  PURSUANT TO SECTION 5.10 OF THE CREDIT
AGREEMENT, EACH SUBSIDIARY THAT WAS NOT IN EXISTENCE ON THE DATE OF THE CREDIT
AGREEMENT IS REQUIRED TO ENTER INTO THIS AGREEMENT AS A GUARANTOR UPON BECOMING
A SUBSIDIARY.  UPON EXECUTION AND DELIVERY AFTER THE DATE HEREOF BY THE
ADMINISTRATIVE AGENT AND SUCH SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF ANNEX
1, SUCH SUBSIDIARY SHALL BECOME A GUARANTOR HEREUNDER WITH THE SAME FORCE AND
EFFECT AS IF ORIGINALLY NAMED AS A GUARANTOR HEREIN.  THE EXECUTION AND DELIVERY
OF ANY INSTRUMENT ADDING AN ADDITIONAL GUARANTOR AS A PARTY TO THIS AGREEMENT
SHALL NOT REQUIRE THE CONSENT OF ANY OTHER GUARANTOR HEREUNDER.  THE RIGHTS AND
OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GUARANTOR AS A PARTY TO THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


SECTION 22.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH SECURED PARTY IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH SECURED PARTY TO OR FOR
THE CREDIT OR THE ACCOUNT OF ANY GUARANTOR AGAINST ANY OR ALL THE OBLIGATIONS OF
SUCH GUARANTOR NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE HEDGING DOCUMENTS HELD BY SUCH SECURED PARTY, IRRESPECTIVE OF
WHETHER OR NOT SUCH PERSON SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  THE RIGHTS OF EACH SECURED PARTY UNDER THIS SECTION 22 ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT
SUCH SECURED PARTY MAY HAVE.


 


SECTION 23.  SAVINGS CLAUSE.

 


(A)                                  IT IS THE INTENT OF EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT THAT EACH GUARANTOR’S MAXIMUM OBLIGATIONS HEREUNDER SHALL
BE, BUT NOT IN EXCESS OF:


 


(I)                                     IN A CASE OR PROCEEDING COMMENCED BY OR
AGAINST ANY GUARANTOR UNDER THE PROVISIONS OF TITLE 11 OF THE UNITED STATES
CODE, 11 U.S.C. §§101 ET SEQ. (THE “BANKRUPTCY CODE”) ON OR WITHIN ONE YEAR FROM
THE DATE ON WHICH ANY OF THE GUARANTEED OBLIGATIONS ARE INCURRED, THE MAXIMUM
AMOUNT WHICH WOULD NOT OTHERWISE CAUSE THE GUARANTEED OBLIGATIONS (OR ANY OTHER
OBLIGATIONS OF SUCH GUARANTOR OWED TO THE ADMINISTRATIVE AGENT OR THE SECURED
PARTIES) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER
(I) SECTION 548 OF THE BANKRUPTCY CODE OR (II) ANY STATE FRAUDULENT TRANSFER OR
FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN SUCH CASE OR PROCEEDING BY
VIRTUE OF SECTION 544 OF THE BANKRUPTCY CODE; OR


 


(II)                                  IN A CASE OR PROCEEDING COMMENCED BY OR
AGAINST ANY GUARANTOR UNDER THE BANKRUPTCY CODE SUBSEQUENT TO ONE YEAR FROM THE
DATE ON WHICH ANY OF THE GUARANTEED OBLIGATIONS ARE INCURRED, THE MAXIMUM AMOUNT
WHICH WOULD NOT OTHERWISE CAUSE THE GUARANTEED OBLIGATIONS (OR ANY OTHER
OBLIGATIONS OF SUCH GUARANTOR TO THE ADMINISTRATIVE AGENT OR THE SECURED
PARTIES) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER ANY STATE
FRAUDULENT TRANSFER OR FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN ANY SUCH
CASE OR PROCEEDING BY VIRTUE OF SECTION 544 OF THE BANKRUPTCY CODE; OR


 


(III)                               IN A CASE OR PROCEEDING COMMENCED BY OR
AGAINST ANY GUARANTOR UNDER ANY LAW, STATUTE OR REGULATION OTHER THAN THE
BANKRUPTCY CODE (INCLUDING, WITHOUT LIMITATION, ANY OTHER BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, MORATORIUM, READJUSTMENT OF DEBT, DISSOLUTION,
LIQUIDATION OR SIMILAR DEBTOR RELIEF LAWS), THE MAXIMUM AMOUNT WHICH WOULD NOT
OTHERWISE CAUSE THE GUARANTEED OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH
GUARANTOR TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES) TO BE AVOIDABLE OR
UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER SUCH LAW, STATUTE OR REGULATION
INCLUDING, WITHOUT LIMITATION, ANY STATE FRAUDULENT TRANSFER OR FRAUDULENT
CONVEYANCE ACT OR STATUTE APPLIED IN ANY SUCH CASE OR PROCEEDING.


 


(B)                                 THE SUBSTANTIVE LAWS UNDER WHICH THE
POSSIBLE AVOIDANCE OR UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS (OR ANY
OTHER OBLIGATIONS OF SUCH GUARANTOR TO THE ADMINISTRATIVE

 

8

--------------------------------------------------------------------------------


 


AGENT OR THE SECURED PARTIES) AS MAY BE DETERMINED IN ANY CASE OR PROCEEDING
SHALL HEREINAFTER BE REFERRED TO AS THE “AVOIDANCE PROVISIONS”.  TO THE EXTENT
SET FORTH IN SECTION 23(A)(I), (II), AND (III), BUT ONLY TO THE EXTENT THAT THE
GUARANTEED OBLIGATIONS WOULD OTHERWISE BE SUBJECT TO AVOIDANCE OR FOUND
UNENFORCEABLE UNDER THE AVOIDANCE PROVISIONS, IF ANY GUARANTOR IS NOT DEEMED TO
HAVE RECEIVED VALUABLE CONSIDERATION, FAIR VALUE OR REASONABLY EQUIVALENT VALUE
FOR THE GUARANTEED OBLIGATIONS, OR IF THE GUARANTEED OBLIGATIONS WOULD RENDER
SUCH GUARANTOR INSOLVENT, OR LEAVE SUCH GUARANTOR WITH AN UNREASONABLY SMALL
CAPITAL TO CONDUCT ITS BUSINESS, OR CAUSE SUCH GUARANTOR TO HAVE INCURRED DEBTS
(OR TO HAVE INTENDED TO HAVE INCURRED DEBTS) BEYOND ITS ABILITY TO PAY SUCH
DEBTS AS THEY MATURE, IN EACH CASE AS OF THE TIME ANY OF THE GUARANTEED
OBLIGATIONS ARE DEEMED TO HAVE BEEN INCURRED UNDER THE AVOIDANCE PROVISIONS AND
AFTER GIVING EFFECT TO THE CONTRIBUTION BY SUCH GUARANTOR, THE MAXIMUM
GUARANTEED OBLIGATIONS FOR WHICH SUCH GUARANTOR SHALL BE LIABLE HEREUNDER SHALL
BE REDUCED TO THAT AMOUNT WHICH, AFTER GIVING EFFECT THERETO, WOULD NOT CAUSE
THE GUARANTEED OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH GUARANTOR TO THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES), AS SO REDUCED, TO BE SUBJECT TO
AVOIDANCE OR UNENFORCEABILITY UNDER THE AVOIDANCE PROVISIONS.


 


(C)                                  THIS SECTION 23 IS INTENDED SOLELY TO
PRESERVE THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES
HEREUNDER TO THE MAXIMUM EXTENT THAT WOULD NOT CAUSE THE GUARANTEED OBLIGATIONS
OF SUCH GUARANTOR TO BE SUBJECT TO AVOIDANCE OR UNENFORCEABILITY UNDER THE
AVOIDANCE PROVISIONS, AND NEITHER THE GUARANTORS NOR ANY OTHER PERSON SHALL HAVE
ANY RIGHT OR CLAIM UNDER THIS SECTION 23 AS AGAINST THE ADMINISTRATIVE AGENT OR
SECURED PARTIES THAT WOULD NOT OTHERWISE BE AVAILABLE TO SUCH PERSON UNDER THE
AVOIDANCE PROVISIONS.


 

[Signatures Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written. 

 

 

AAI SERVICES CORPORATION

 

 

 

 

 

By:

/s/ James H. Perry

 

 

 

Name:

James H. Perry

 

 

Title:

Chief Financial Officer

 

 

 

AAI/ACL TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ James H. Perry

 

 

 

Name:

James H. Perry

 

 

Title:

Chief Financial Officer

 

 

 

AAI CORPORATION

 

 

 

 

 

By:

/s/ James H. Perry

 

 

 

Name:

James H. Perry

 

 

Title:

Vice President and Chief
Financial Officer

 

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK, as

Administrative Agent

 

 

By:

/s/

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO THE

SUBSIDIARY GUARANTY AGREEMENT

 

 

Guarantor(s)

 

Address

 

AAI Services Corporation

 

124 Industry Lane
Hunt Valley, MD 21030

 

 

 

 

 

AAI/ACL Technologies, Inc.

 

124 Industry Lane
Hunt Valley, MD 21030

 

 

--------------------------------------------------------------------------------